Citation Nr: 0426580	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-15 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
and bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel







REMAND

The veteran served on active duty in the U.S. Navy from June 
1946 to June 1950.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied claims for service 
connection for bilateral hearing loss and bilateral tinnitus.  

In September 2004, the Board granted the veteran's motion to 
reschedule an appeals hearing before a Veterans Law Judge 
(VLJ).  Accordingly, this case will be remanded to permit the 
veteran's appeals hearing before a VLJ to be rescheduled. 

The Board notes that it appears the case originated from the 
Atlanta, Georgia RO, but the veteran has moved.  Currently, 
he is in Florida, and the Travel Board hearing should be held 
at the RO in St. Petersburg, Florida.

Accordingly, to ensure full compliance with due process 
requirements, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following development:

The St. Petersburg RO should schedule the 
veteran for an appeals hearing before a 
Veterans Law Judge as soon as it is 
practicable.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


		
	C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


